Citation Nr: 1615201	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  14-19 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Florida Hospital on September 19, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Orlando, Florida.  

In February 2015, the Veteran and his wife testified before the undersigned during a hearing held at the RO.  The transcript of this proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and electronic records included within Virtual VA and the Veterans Benefits Management System.

The record reflects that the Veteran has filed a notice of disagreement with a November 2014 rating decision by the VA Regional Office in St. Petersburg, Florida.  Although the Regional Office has not yet provided the Veteran with a statement of the case in response to the notice of disagreement, it has recognized the notice of disagreement and has sent him an appeals process request letter.  Since the Regional Office is processing the notice of disagreement, the Board will not remand those matters for a statement of the case at this time. 


FINDINGS OF FACT

1.  On September 19, 2013, the Veteran required emergency medical treatment at Florida Hospital for acute back pain; service-connection has not been awarded for a back disability; a VA facility was not available to provide the required emergency treatment.

2.  The Veteran was enrolled in the VA Health Care System as of September 19, 2013, and had received treatment at a VA treatment facility during the 24 months preceding that date.

3.  The Veteran is financially liable to the provider for the expenses incurred at Florida Hospital on September 19, 2013.

4.  The Veteran has no coverage under a health-plan contract for payment of or reimbursement for the costs of the treatment he received on September 19, 2013.

5.  The Veteran has no remedy against a third party for payment of all or part of the costs of the treatment he received on September 19, 2013.

6.  The Veteran is not eligible for reimbursement pursuant to 38 U.S.C.A. 1728 (West 2014) for the treatment he received on September 19, 2013.


CONCLUSION OF LAW

The criteria have been met for payment of or reimbursement for unauthorized medical expenses incurred at Florida Hospital on September 19, 2013.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000 -08 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Payment of or reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2014).  To be eligible for payment, all of the following criteria must be met:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(f)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2015).

Factual Background and Analysis

The Veteran seeks reimbursement for or payment of medical expenses incurred for emergency medical treatment he received at Florida Hospital on September 19, 2013, for low back pain.  He essentially maintains that his back condition was of an emergent nature and that a VA medical facility was not feasibly available on that date.  

Evidence of record indicates the Veteran contacted a VA Telecare Center in Orlando, Florida on the morning of September 19, 2013, and reported having back pain for seven days.  He indicated he pulled muscles in his back while trying to assist someone who was falling, and he reported that he now experienced constant back pain at a level of 10/10 that worsened when he walked.  The Telecare nurse instructed the Veteran to go to the emergency for an evaluation, informed him that such action was not authorization for VA payment, and notified him that reimbursement was not guaranteed.  In response, the Veteran declined seeking emergency treatment because he indicated he did not have insurance to pay for private medical care.  Instead, he requested to be scheduled for an evaluation by his VA primary care physician that same day.  The nurse informed the Veteran that his primary care team would be alerted and advised him to call the VA nurse line within three hours if he did not receive a response.  

A September 19, 2013, telephone record indicates the Veteran contacted the Telecare Center nurse line again later that same morning, at which time a nurse informed him that the primary care team had not yet reviewed his previous message.  The Veteran then reported that his back pain was severe and that he was unable to get up or walk.  The nurse instructed the Veteran to go to the emergency room immediately for an evaluation.  

September 19, 2013, Florida Hospital emergency department records reflect the Veteran's report of back and right flank pain for approximately one week, without any obvious trauma or associated urinary symptoms.  He denied ever having similar symptoms.  The Veteran underwent physical and diagnostic tests, and his back pain was noted to have improved at the time of his discharge later that same day.

During the February 2015 hearing, the Veteran essentially testified that he sought emergency treatment on September 19, 2013, due to back pain that had increased in severity and caused him to have difficulty walking and standing.  His wife corroborated that his back pain became acute on that day and prevented him from being able to tolerate any position.  As result of his severe pain, the Veteran relayed that he went to the nearest emergency room, as instructed by the VA triage personnel.  According to the Veteran, emergency facilities at the Orlando VAMC were still under construction at that time, and therefore, were not available to him.  He essentially argued that based on the severity of his condition, and acting upon the advice of the VA triage personnel, he exercised sound judgment and sought care at the nearest emergency facility.    

The Board agrees and finds that the evidence of record supports a finding that the Veteran is entitled to payment of or reimbursement for the expenses incurred at Florida Hospital on September 19, 2013.  

The Veteran and his wife credibly testified that his back symptomatology became acute on that date and was of such a severity to interfere with his ability to walk and stand.  Additionally, the evidence shows that the Veteran was enrolled in the VA Health Care system at the time the subject medical care was rendered.  Further, the evidence shows that Veteran is financially liable to the provider for the subject medical care, has no coverage under a health-plan contact for payment or reimbursement for the subject treatment, has no remedy against a third party for payment of all or part of the costs of the subject medical care, and is not eligible for reimbursement pursuant to 38 U.S.C.A. 1728 (West 2014) for the date at issue.

Based on the foregoing, the Board concludes that the Veteran is entitled to payment of or reimbursement for unauthorized medical expenses incurred at Florida Hospital on September 19, 2013.


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Florida Hospital on September 19, 2013, is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


